            Case 1:20-cv-00837-CJN Document 26 Filed 06/29/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                   )
 NATIONAL VETERANS AFFAIRS                         )
 COUNCIL,                                          )
                                                   )
                 Plaintiff,                        )      Case No. 1:20-cv-837-CJN
                                                   )
        v.                                         )
                                                   )
 FEDERAL SERVICE IMPASSES PANEL, et                )
 al.,                                              )
                                                   )
                 Defendants.                       )
                                                   )
                                                   )

                         NOTICE OF SUPPLEMENTAL AUTHORITY

       1.       At the Telephonic Motion Hearing held in this matter on June 24, 2020, the Court

asked if the Federal Labor Relations Authority (“Authority”) could commit that, if the National

Veterans Affairs Council (“Union”) were to proceed through the unfair labor practice (“ULP”)

process in order to raise its Appointments Clause challenge to the Federal Service Impasses Panel

(“Panel”), the greatest sanction that the Union would face would be a cease-and-desist order.

(Transcript of 6/24/20 Hearing at 36).

       2.       Although the Authority cannot offer a binding stipulation as to what specific remedy

would result from a ULP proceeding, the Authority can represent that since 2000 it has operated under

guidance issued by its then-General Counsel that broadly limits any Authority-imposed ULP remedies

to non-punitive remedies. That guidance is detailed below in paragraphs 3-5.

       3.       By way of background, if the Authority’s General Counsel determines that a ULP

charge has merit, the General Counsel issues a complaint with a recommended remedy.              An

Administrative Law Judge (“ALJ”) then holds a hearing on the matter, and if he determines that a
             Case 1:20-cv-00837-CJN Document 26 Filed 06/29/20 Page 2 of 4



party committed a ULP, he then determines whether the General Counsel’s recommended remedy is

appropriate. Either party could then file with the Authority exceptions to the ALJ’s ruling.

        4.       A May 5, 2000 memorandum from then-General Counsel Joe Swerdzewski to Office

of General Counsel Regional Directors entitled “Guidance on Seeking Remedies for Unfair Labor

Practices Under the Federal Service Labor-Management Relations Statute” (“Remedies Guidance”)

(attached as Exhibit A), which remains in effect today, guides the General Counsel on the types of

remedies which may be sought. The Remedies Guidance states, on page 4: “All remedies . . . must:

                 a. be consistent with external law;

                 b. be reasonably necessary to effectively recreate the conditions and relationships

                      with which the unfair labor practice interfered;

                 c. effectuate the policies of the Statute, including the deterrence of future violative

                      conduct; and

                 d.   [be] not punitive.”

        5.       As the Remedies Guidance explains, “[t]he Authority has distinguished in its decisions

between traditional remedies and nontraditional remedies.” Remedies Guidance at 9. A “cease-and-

desist order accompanied by the posting of a notice” is the typical traditional remedy. Id. The

Remedies Guidance makes clear that traditional remedies are “routinely presume[d]” to be “effective

to remedy the violation.” Id. at 9-10. Non-traditional remedies include such things as naming specific

agency or union officials in a notice, or reading a notice aloud to employees. Id. at 19-20. Requesting

a non-traditional remedy requires “specific evidence” both “that the traditional remedy is not

adequate, and that the evidence dictates that a nontraditional remedy is necessary.” Id. at 10.

        6.       The Remedies Guidance also makes clear that a party that refused to implement Panel-

imposed collective bargaining terms would most likely face:

                 a. A cease-and-desist order;

                                                     2
             Case 1:20-cv-00837-CJN Document 26 Filed 06/29/20 Page 3 of 4



                 b. A remedial posting;

                 c. A direction for the respondent to implement the collective bargaining agreement;

                    and

                 d. A direction to give retroactive effect to the Panel-imposed terms.

Remedies Guidance at Attachment 1-15-16.

        7.       The October 31, 2017 ALJ decision in Department of Defense, Domestic Dependent

Elementary and Secondary Schools, Fort Buchanan, P.R. (OALJ 18-04, Case No. BN-CA-17-0170) (attached

as Exhibit B) provides an illustration. In that case, the ALJ found that the employing agency had

committed a ULP by refusing to comply with a Panel decision. (Exhibit B at 16-17, 24-25). The

remedies the ALJ imposed were a cease-and-desist order, posting and distributing a notice to

bargaining-unit employees, and a directive that the employing agency fully comply with the Panel’s

decision. Id. at 33-34. 1 The ALJ stated:

        When the Authority finds that a party has committed an unfair labor practice by failing
        to implement a decision and order of the Panel, the Authority orders the violating
        party to cease and desist from failing to comply with the decision and order, orders
        the party to implement the provisions as ordered by the Panel, and orders the party to
        post notices to employees. Id. at 32.

June 29, 2020                                           Respectfully submitted,

                                                        /s/Noah Peters
                                                        NOAH PETERS (#1023748)
                                                        Solicitor
                                                        REBECCA J. OSBORNE
                                                        Deputy Solicitor
                                                        SARAH C. BLACKADAR
                                                        Attorney
                                                        Federal Labor Relations Authority
                                                        1400 K Street, NW
                                                        Washington, DC 20424
                                                        (202) 218-7908


1
 The Authority reversed the ALJ’s decision on grounds having nothing to do with the remedy the
ALJ ordered. See Dep’t of Defense, Domestic Dependent Elementary & Secondary Sch. Fort Buchanan, P.R., 71
FLRA 127 (2019).
                                                   3
          Case 1:20-cv-00837-CJN Document 26 Filed 06/29/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 29th day of June 2020, I electronically filed the foregoing with

the Clerk of the Court for the United States District Court for the District of Columbia by using the

CM/ECF system. I also certify that the foregoing document is being served on counsel of record

and that service will be accomplished by the CM/ECF system.



                                                       /s/ Noah Peters
                                                       NOAH PETERS (#1023748)
                                                       Solicitor
                                                       Federal Labor Relations Authority
                                                       1400 K Street, NW
                                                       Washington, DC 20424
                                                       Telephone: (202) 218-7908
                                                       Email: npeters@flra.gov




                                                  4
